DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 JUNE 2022 has been entered.
Status of Claims
The claim set filed 0on 02 JUNE 2022 has been considered.  Applicant has amended Claim 1 to further define the invention.  Claims 5 and 6 have been amended to correct dependency.  Claims 4 and 9 have been cancelled. 
Current pending claims are Claims 1-3, 5-8 and 10-25 and are considered on the merits below. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DANIEL DREXLER on 09 JUNE 2022.
The application has been amended as follows: 
In Claim 8, the instance of ‘claim 4’ has been changed to ‘claim 1’; and ‘
In Claim 10, the instance of ‘claim 4’ has been changed to ‘claim 1’. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the RCE filed on 02 JUNE 2022, Applicant has amended Claim 1 to further define the invention.  The invention now includes language directed at a plurality of meshes and the meshes are arranged in a layered configuration where the aperture of each mesh are arranged in a grid and the grid of one mesh is rotated with respect to the grid of an adjacent mesh. 
The O’SHAUGHNESSY reference is considered the closest prior art of record, Figure 2, which includes most of the limitations as originally presented, but upon further search and consideration, the reference fails to teach language directed at the layered configuration with the apertures of adjacent layers offset with respect to one another to define a plurality of circuitous pathways therethrough, wherein the apertures in each mesh are arranged in a grid, whereby the grid of one mesh is rotated with respect to the grid of an adjacent mesh; the outer surface of each mesh having a functionalizing material applied thereto; wherein each mesh is formed of nickel.
At most, the O’SHAUGHNESSY reference teach the plurality of meshes that are layer and made of metal.  All other limitations regarding the apertures are arranged in grid and wherein the apertures in each mesh are arranged in a grid, whereby the grid of one mesh is rotated with respect to the grid of an adjacent mesh is not found or suggested in the prior art. 
The Examiner has also reconsidered the BERTHELOT, MITTAL and RAMANI references and none of these reference teach or suggest the newly added portion to Claim 1. 
Upon reconsideration of prior art and updating of the search, the Examiner has found the TAJIMA, US Publication No. 2009/0294385 A1, that teaches a microfluidic device with a plurality of meshes in a layered configuration.  The meshes maybe made of a metal, Figure 1, [0014, 0096, 0097], but does not teach to apertures in each mesh are arranged in a grid, whereby the grid of one mesh is rotated with respect to the grid of an adjacent mesh, nor where the meshes are functionalized.  
The Examiner is unable to provide a rejection which fairly teaches or suggests the claimed microfluidic device that includes a plurality of meshes in a layered configuration with the apertures of adjacent layers offset with respect to one another to define a plurality of circuitous pathways therethrough, wherein the apertures in each mesh are arranged in a grid, whereby the grid of one mesh is rotated with respect to the grid of an adjacent mesh; the outer surface of each mesh having a functionalizing material applied thereto; wherein each mesh is formed of nickel.
Claims 1-3, 5-8 and 10-25 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797